Citation Nr: 0938508	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971, and from November 1990 to July 1991.  The 
Veteran also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which granted 
a claim for service connection for PTSD and assigned a 10 
percent evaluation, effective February 24, 2005.

In a September 2006 supplemental statement of the case 
(SSOC), the evaluation assigned to the Veteran's PTSD was 
increased to 30 percent, effective February 24, 2005.  Since 
the RO did not assign the maximum disability rating possible, 
the appeal for a higher evaluation remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case.  
However, it was indicated in the September 2009 Appellant's 
Brief that the Veteran would like to waive initial review of 
this evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran alleges that his service-connected PTSD warrants 
a higher evaluation.  Upon review of the claims file, the 
Board finds that additional development is necessary prior to 
the adjudication of this claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Veteran is entitled to a new VA 
examination where there is evidence that the disability has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Court has also held that VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the most recent VA examination was 
conducted in June 2005, over 4 years ago.  At this 
examination, the Veteran's Global Assessment Functioning 
(GAF) score was recorded at 65.  In subsequent treatment 
records, the Veteran's GAF score has been recorded at 55 and 
45.  See VA treatment records, September 2006 and April 2007.  
Furthermore, in a recently submitted May 2007 private 
treatment record from St. John's Clinic, it was noted that 
the Veteran visited the emergency room the previous March for 
treatment for chest pains, which were determined to be 
noncardiac.  The examiner noted that these pains seem to be 
correlated with episodes of anxiety.  In an April 2007 VA 
treatment record, the Veteran reported his first major 
flashback.  While the Veteran declined a possible inpatient 
treatment program for PTSD, he agreed to come in more often 
to deal with the anxiety attack he experienced after his 
flashback.  

In light of the fact that the most recent VA examination was 
conducted over 4 years ago, the Veteran's GAF score appears 
to have dropped since this last VA examination, the Veteran 
has recently experienced a panic attack so severe as to 
prompt emergency care, the possibility of inpatient treatment 
for the Veteran's PTSD has been suggested, and the Veteran 
indicated in a VA medical record that he would be seeking 
treatment more often, the Board finds that the medical 
evidence of record suggests that the Veteran's PTSD may have 
worsened since the last examination.  As such, this claim 
must be remanded in order to afford the Veteran a VA 
examination to determine the current severity of his PTSD.  
The examiner should specifically consider the effect of the 
Veteran's PTSD on his employability, to include the taking of 
any prescription medications for PTSD. 

Additionally, all recent VA treatment records relating to the 
Veteran's PTSD should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's VA medical 
records relating to his PTSD that have 
not already been associated with the 
claims folder.  

2.	After the aforementioned records have 
been associated with the claims file, 
schedule the Veteran for a VA 
compensation examination to determine 
the current severity of his PTSD.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, the 
examiner should note any symptoms 
indicating that the Veteran's PTSD has 
increased in severity.  The examiner 
should also indicate the precise 
effect, if any, the Veteran's PTSD has 
on his ability to maintain gainful 
employment.  The complete rationale for 
any opinions expressed should be 
provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the September 2006 
SSOC.  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


